Citation Nr: 1503872	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  08-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for retinal detachment of the left eye caused by VA medical or surgical treatment on September 27, 2002.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.  

This appeal initially came to the Board of Veterans' Appeals (Board) from a February 2007 rating decision.  In March 2013, the Board denied the Veteran's claim. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In November 2013, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  In March 2014 the Board remanded the Veteran's claim for further development and the remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the claim was subsequently denied in an October 2014 supplemental statement of the case (SSOC).  

In June 2010, the Veteran testified at a Travel Board hearing held at the RO. A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In December 2010, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  The Veteran responded in December 2010 that he did not want another hearing.  See 38 C.F.R. § 20.707.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Since his cataract surgery in September 2002, the Veteran has developed an additional disability of retinal detachment.  

2.  The evidence of record demonstrates that the Veteran's retinal detachment of the left eye was incurred as a result of a VA surgery.  

3.  The weight of the evidence is against the conclusion that the Veteran's left eye vision loss was proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  

4.  The additional disability of left eye vision loss was a not foreseeable risk of the cataract surgery.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for retinal detachment of the left eye, caused by the September 2002 VA surgical treatment have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As to the claim of entitlement to compensation under 38 U.S.C. § 1151 for retinal detachment of the left eye, this claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits

The Veteran contends that he has retinal detachment of the left eye as a result of cataract surgery, and subsequent treatment.  Specifically, the Veteran contends that the September 2002 cataract surgery caused the retinal detachment which required additional VA surgery and treatment in November 2003 and April 2004.

Where a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361.  If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  

Here, the evidence shows that the Veteran developed a retinal detachment approximately a year after his cataract surgery.  

The Board has sought medical opinions on multiple occasions, and even previously denied this case based on a finding on no causation.  However, in 2013, the Board remanded the Veteran's claim to seek a medical opinion.  While the examiner wrote that it was less likely than not that the cataract surgery caused the retinal detachment, the examiner subsequently concluded that the risk of retinal detachment after cataract surgery was 2.3 times that of the natural incidence.  The Board finds these two positions to be irreconcilable and with thus resolve and reasonable doubt in the Veteran's favor and conclude that the Veteran's retinal detachment was caused by his cataract surgery.

This is not saying that there was any carelessness on the part of VA.  The surgery records and subsequent medical opinions convincingly show that the surgery was done properly.

However, an 1151 claim may still be granted if it is shown that the retinal detachment was a not reasonably foreseeable result of the cataract surgery.  The regulations explain that the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

In August 2014, the VA examiner explained that the risk of retinal detachment following cataract surgery was .39 percent, which the examiner found was a small, but reasonably unforeseeable event.  The Board acknowledges that there are a number of medical opinions of record in this case that have provided a variety of opinions.  However, the Board ultimately concludes that the evidence is in relative equipoise as to whether the retinal detachment of the left eye was a not reasonably foreseeable event.  As such, reasonable doubt is resolved in the Veteran's favor and his claim for a retinal detachment of the left eye is granted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a retinal detachment in the left eye is granted, subject to governing criteria applicable to the payment of monetary benefits.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


